Per Curiam.
In a summary proceeding for possession of premises for the landlord’s own use several elements tending to put in issue the landlord’s good faith appeared during the trial. In the first place, a request for an increase in rent had been made; other apartments of similar size and character had become vacant at or about the time of the service of the thirty-day notice, and furthermore, there was a variance between the thirty-day notice and the petition as to which one of the two record owners desired the apartment. Under these circumstances the direction of a verdict was error.
The defendant tenant testified that following the service of the precept and petition early in June he sent by registered mail a check for the June rent. The thirty-day notice had terminated the lease on May thirtieth. Consequently it is of vital importance *108to the tenant's case to know whether this check was accepted. Answers to questions tending to bring out this fact were struck out by the trial court, and this was also clearly erroneous.
Judgment reversed and a new trial ordered, with thirty dollars costs to appellant to abide the event.
Guy and Bijur, JJ., concur; Mullan, J., concurs upon the second ground stated.